Exhibit 10.3


Restated April 24, 2019


INGEVITY CORPORATION
Restated Non-Employee Director Compensation Policy


1.
General. The Non-Employee Director Compensation Policy (the “Policy”) as set
forth herein provides for the compensation payable to the non-employee directors
of Ingevity Corporation (the “Company”) certain elements of which were
previously approved by the Company’s Board of Directors by Unanimous Written
Consent on May 15, 2016, and ratified by the Compensation Committee of the Board
of Directors of the Company on May 27, 2016. Capitalized but undefined terms
used herein shall have the meanings provided for in the Ingevity Corporation
2016 Omnibus Incentive Plan or, as applicable, in any successor equity
compensation plan approved by the shareholders of the Company (the “Plan”).



2.
Annual Retainer and Other Compensation. Each member of the Board who is not or
has not been employed by the Company or one of its subsidiaries (a “Non-Employee
Director”) shall be entitled to an annual retainer as follows:

a.
The annual retainer fee for service on the Board shall be $85,000 (such amount
the “Annual Retainer”) with $85,000 of the Annual Retainer payable at the
Non-Employee’s direction 100% in either (i) fully vested deferred stock units
(“DSUs”) (valued based on the Fair Market Value of the Common Stock on the date
of grant) or (ii) cash. If no election is made, the Annual Retainer will be paid
100% in cash.

b.
The annual retainer fee for service as the Chair of the Board of Directors shall
be $85,000, the annual retainer fee for service as the Chair of the Audit
Committee shall be $20,000, the annual retainer fee for service as the Chair of
the Compensation Committee shall be $15,000, and the annual retainer fee for
service as the Chair of the Nominating and Governance Committee shall be $12,000
(“Other Compensation”). Other Compensation is payable at the Non-Employee’s
direction 100% in either (i) fully vested DSUs (valued based on the Fair Market
Value of the Common Stock on the date of grant or (ii) cash. If no election is
made, the Other Compensation will be paid 100% in cash.



3.
Timing of Payment of Annual Retainer and Other Compensation. The Annual Retainer
and Other Compensation payable are intended to cover service from one annual
meeting of the shareholders to the next and, unless a deferral election is made
as provided below, shall be paid quarterly in advance on the first business day
of each calendar quarter, without any requirement of additional Board action in
connection therewith.



4.
Annual Stock Award. Each Non-Employee Director shall also be entitled to receive
an annual stock award under the Plan in the form of Restricted Stock Units (or
“RSUs”) valued at $95,000 as of the close of business on the date of grant. RSUs
are granted as of the next business day after the date of the Company’s annual
shareholders meeting, without any requirement of additional Board action in
connection therewith, and will vest on the first anniversary of the grant date.
The RSUs shall be granted pursuant to terms and conditions set forth in a
written agreement or form approved by the Compensation Committee of the Board.
Unless a deferral election is made as provided below, the RSUs will be
distributed in actual shares of Common Stock within thirty (30) days of vesting.



5.
Pro-ration. A new (or terminating) Non-Employee Director who commences service
after the annual meeting of shareholders (or who retires before the next annual
meeting) shall be entitled to a pro-rated Annual Retainer, Other Compensation,
if applicable, and annual RSU, all on the same basis as



1

--------------------------------------------------------------------------------




is then currently payable to Non-Employee Directors generally under the terms of
this Policy as in effect on the date that the Non-Employee Director’s service
commences or terminates (as applicable). Pro-ration shall be as of the first day
of the calendar quarter in which service by a director commences in the case of
new Non-Employee Directors, and as of the last day of the calendar quarter in
which service by a director terminates in the case of terminating Non-Employee
Directors. The grant date of any pro-rated RSUs granted to a new Non-Employee
Director hereunder shall be the first business day after the date that the
Non-Employee Director’s service on the Board commences, and such RSUs shall be
valued as of the close of business on the grant date. Any such pro-rated RSUs
shall be granted under the Plan without any requirement of additional Board
action in connection therewith and pursuant to terms and conditions set forth in
the same grant form or agreement as with the annual stock award.


6.
Deferral Election. A Non-Employee Director may elect to receive DSUs in lieu of
(i) his or her Annual Retainer, (ii) Other Compensation, and (iii) RSUs. Any
DSUs that relate to a Non-Employee Director’s Annual Retainer, Other
Compensation or RSUs shall be subject to the same vesting provisions as set
forth in Section 2 above, or as set forth in the award terms and conditions. If
the Non-Employee Director elects to receive DSUs, the units will be credited to
a bookkeeping account under the Company’s Non-Employee Director Deferred
Compensation Plan, where each unit will be equivalent in value to one share of
Common Stock, and the units will not be distributed in actual shares of Common
Stock, until the Non-Employee Director terminates his service from the Board,
except as otherwise provided for in the award terms or the Plan.



7.
Effect of Other Plan Provisions. All of the provisions of the Plan shall apply
to the Awards granted automatically pursuant to this Policy.



8.
Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Compensation Committee of the Board in
the future at its sole discretion. Without limiting the generality of the
foregoing, the Board or the Compensation Committee hereby expressly reserves the
authority to terminate this Policy during any year up and until the election of
directors at a given annual meeting of shareholders.





2